Citation Nr: 18100110
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-43 823
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	2
 
ORDER
The claim of entitlement to an effective date prior to January 26, 2012, for an increased evaluation of posttraumatic stress disorder (PTSD) is dismissed.  
FINDING OF FACT
On December 29, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim of entitlement to an effective date prior to January 26, 2012, for an increased evaluation of PTSD.
CONCLUSION OF LAW
The criteria for withdrawal have been met, and the appeal regarding a claim of entitlement to an effective date prior to January 26, 2012, for an increased evaluation of PTSD is dismissed.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had honorable active duty service with the United States Army from June 1965 to May 1967, to include service in the Republic of Vietnam.
These matters are before the Board of Veterans Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii that increased the Veterans evaluation for PTSD to 70 percent.  The Veteran filed a Notice of Disagreement as to the evaluation and its effective date in November 2012.  A Statement of the Case was issued in October 2014.  The Veteran filed his Substantive Appeal in November 2014, and requested a videoconference hearing.
In January 2018, the Veteran testified before the undersigned in a videoconference hearing.  A transcript of the proceedings has been associated with the record.
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an appeal for an increased rating claim when such claim is raised by the record.  Here, the Board notes that the Veterans Social Worker endorsed manifestations of PTSD so severe that they prevented him from engaging in employment.  As such, the Board finds that the record raises a claim for TDIU.
Withdrawal
Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.
In December 2017, the Veteran submitted a statement indicating that he did not intend to appeal the claim of entitlement to an effective date prior to January 26, 2012, for an increased evaluation of PTSD.  As such, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the Veterans claim of entitlement to an effective date prior to January 26, 2012, for an increased evaluation of PTSD, and it is dismissed.
 
REMANDED ISSUE
Entitlement to an evaluation in excess of 70 percent for PTSD and entitlement to TDIU benefits are remanded for additional development.
Evidence of record reflects that the manifestations of the Veterans PTSD have worsened since his most recent VA examination in October 2014.  The Veteran reported in his January 2018 hearing that he experienced symptoms such as hallucinations, which was not discussed in the October 2014 examination report.  Additionally, the Veterans treating Social Worker reported significantly more severe symptoms.  The Social Worker submitted statements reflecting symptoms so severe that the Veteran could not engage in meaningful employment.  Most recently, she provided a Disability Benefits Questionnaire (DBQ) that indicated the Veteran should receive a 100 percent evaluation for PTSD.  Unfortunately, the DBQ only provides a limited history and review of associated symptomatology.  While it may be considered in a final determination, it is not sufficient to solely sustain a full schedular grant of benefits sought, particularly as VA Medical Center (VAMC) treatment records demonstrate improvement in the Veterans PTSD.  As such, a new examination is necessary on remand in order to assess the current severity of the Veterans PTSD as well as reconcile conflicting reports of past symptomatology.
As the Veterans TDIU claim is inextricably intertwined with the resolution of his PTSD claim, the issue must also be remanded. 
 
The matter is REMANDED for the following action:
1. Contact the Veteran to obtain releases for any private treatment of his PTSD.  Make all reasonable efforts to obtain all relevant, outstanding medical and/or treatment records.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.  
2. Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  All attempts to contact the Veteran should be documented in the record.
3. After the aforementioned development is complete, schedule the Veteran for a VA examination to assess the present nature and severity of his PTSD.  The examiner must review the entire claims file.  The examiner should address the present severity of manifestations of PTSD, as well as provide a retrospective opinion of its severity since January 2012.  The examiner should consider the opinions of the Veterans treating Social Worker as contrasted with the reports of symptomatology in VAMC records.  The examiner should also provide an assessment of the Veterans functional limitations related to his PTSD.
The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.
4. Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal, to include the claim for TDIU.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel 

